Citation Nr: 1133034	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include scoliosis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1978 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined the Veteran's application to reopen a previously denied claim of entitlement to service connection for a lumbar spine disorder.  A timely appeal was noted from that decision.

In April 2009, the Board granted the application to reopen, but denied the merits of the claim for service connection for a lumbar spine disorder.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A memorandum decision was received in March 2010, and the Court entered Judgment the following month, vacating the Board's April 2009 decision and remanding this claim to the Board for readjudication consistent with the memorandum decision.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In its March 2010 decision, the Court found that the Board erred in failing to adjudicate a claim for service connection for scoliosis of the lumbar spine.  According to the Court, the Veteran's initial claim for a "lumbar spine injury" encompassed a claim for service connection for scoliosis "because the medical evidence developed during the processing of his claim indicated that the pain symptoms for which [the Veteran] was seeking VA benefits may have been caused by or caused in part by scoliosis."  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  
The Court further found that the 2008 VA examination upon which the Board relied in its April 2009 decision was inadequate.  Specifically, the examiner failed to consider the Veteran's lay statements regarding a continuity of symptomatology since service, and also failed to discuss the physical findings which led to her conclusions.  Additionally, no opinion was solicited as to whether the Veteran's lumbar scoliosis is an acquired disability that is related to his service.  

As an aside, the Board notes that the RO has construed the Veteran's diagnosis of scoliosis as a congenital condition, and if that is the case, additional medical information should be sought.  Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2010).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel opinion 01-85 (March 5, 1985)].

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

Here, if the Veteran's condition is congenital, medical evidence is required to determine whether the Veteran's back disorder is a congenital or developmental defect or a congenital or developmental disease.  If a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's period of active service.

Thus, in order to properly assess the Veteran's claim for a lumbar spine disorder, to include scoliosis, the RO must schedule him for a VA orthopedic examination in order to determine the current diagnosis or diagnoses for his lumbar spine pain.  See Clemons, supra; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition to conducting an orthopedic examination, the designated examiner must provide a medical nexus opinion with respect to any lumbar spine disorder, including scoliosis.  The opinion must address whether the Veteran has a lumbar spine disorder that is attributable to his active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to indicate if he has received any VA or non-VA medical treatment for his lumbar spine disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the issue on appeal.

2.  After completing #1, schedule the Veteran for an examination with an appropriate specialist (orthopedist, orthopedic spine surgeon, etc.) to determine the nature and etiology of any lumbar spine disorder, including scoliosis.  The examiner should review the claims folder prior to the examination and should indicate on the examination report that he or she has reviewed the claims folder.  A copy of this remand and a copy of VAOPGCPREC 82-90 should be provided to the examiner. 

The examiner should respond to each of the following requests:

a) Specifically identify any disability of the lumbar spine.

b) Is lumbar scoliosis present?  If so, the examiner should indicate whether it is a congenital or developmental defect or disease (see VAOPGCPREC 82-90) or an acquired disability.

c) If the Veteran's scoliosis is a congenital defect, the examiner should render a medical opinion as to whether the evidence shows that it is at least as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

d) If the Veteran's scoliosis is a congenital disease, the examiner should render a medical opinion as to whether the evidence shows it was aggravated (worsened) by the Veteran's military service.  If there was worsening, was this due to the natural progress of the disease?

e) If the Veteran's scoliosis is an acquired disability, the examiner should comment on whether it had its clinical onset in service or is proximately due to or aggravated by a disorder found to be related to service.  

f) For every other lumbar spine disability found, the examiner should opine whether it at least as likely as not (50 percent probability or greater) that the disorder had its clinical onset during the Veteran's period of active service or is otherwise related to his service. 

The rationale for any opinion should be explained in detail.  The examiner must reconcile his or her opinion with the service treatment records reflecting treatment for low back pain, the Veteran's separation examination, the Veteran's complaints of continuity of symptoms since service, a December 2006 statement by a VA treating physician that the Veteran's scoliosis was "due to muscle spasm," a July 2007 statement from the Veteran's private physician linking a lumbar spine disorder to a truck accident in service, and the July 2008 VA examination.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his attorney must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


